Case 16-36589         Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20   Desc Main
                                Document     Page 1 of 12



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


   In re:                                    Chapter 7

   Boyan S. Denkov,                          Bankruptcy No. 16-36589

                           Debtor.           Honorable Pamela S. Hollis


               COVER SHEET FOR FINAL FEE APPLICATION OF
                 FACTORLAW FOR COMPENSATION AND
                     REIMBURSEMENT OF EXPENSES

  Name of Applicant:                  Law Offices of William J. Factor, Ltd.

  Authorized to Provide               Peter N. Metrou, Chapter 7 Trustee for the
  Professional Services to:           estate of Boyan S. Denkov

  Date of Order Authorizing           April 21, 2017, with employment effective
  Employment:                         April 3, 2017

  Period for Which                    April 4, 2017 – October 9, 2018
  Compensation is Sought:

  Amount of Fees Sought:              $20,847.50

  Amount of Expense                   $183.63
  Reimbursement Sought:

  This is a:                          First and Final Application

       The aggregate amount of fees and expenses paid to the Applicant to
  date for services rendered and expenses incurred herein is: $0.00.

  Dated: October 9, 2018                     FactorLaw,

                                             By: /s/ Ariane Holtschlag




       {00126470 2}
Case 16-36589         Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20   Desc Main
                                Document     Page 2 of 12


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


   In re:                                    Chapter 7

   Boyan S. Denkov,                          Bankruptcy No. 16-36589

                           Debtor.           Honorable Pamela S. Hollis


                               NOTICE OF APPLICATION

       Please take notice that on Friday, November 2, 2018, at 10:00
  a.m. or as soon thereafter as counsel may be heard, the undersigned
  attorneys shall appear before the Honorable Pamela S. Hollis, United
  States Bankruptcy Judge for the Northern District of Illinois, on the 2nd
  Floor of the Joliet City Hall building located at 150 West Jefferson Street in
  Joliet, Illinois, and then and there shall present the attached First and
  Final Fee Application of FactorLaw a copy of which is attached hereto
  and herewith served upon you.

  Dated: October 9, 2018                     FactorLaw

                                             By: /s/ Ariane Holtschlag
                                             One of its attorneys
  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




       {00126470 2}                            2
Case 16-36589         Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20     Desc Main
                                Document     Page 3 of 12


                               CERTIFICATE OF SERVICE
       I, Ariane Holtschlag, an attorney, hereby certify that on October 9,
  2018, pursuant to Section II.B.4 of the Administrative Procedures for the
  Case Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I
  caused a copy of the foregoing Notice of Application and the accompanying
  First and Final Fee Application of FactorLaw be served electronically
  through the Court’s Electronic Notice for Registrants on all persons
  identified as Registrants on the Service List below and by US Mail on all
  persons identified on the attached service list.

                                                    /s/ Ariane Holtschlag
  Registrants
  (Service via ECF)

  Ariane Holtschlag             aholtschlag@wfactorlaw.com;
                                bharlow@wfactorlaw.com;
                                gsullivan@ecf.inforuptcy.com;
                                holtschlagar43923@notify.bestcase.com

  Patrick S Layng               USTPRegion11.ES.ECF@usdoj.gov

  Peter N Metrou                trustee7@metandnem.com; met.trustee7@att.net;
                                pmetrou@ecf.epiqsystems.com

  Monica C O'Brien              gstern1@flash.net

  Daniel Rubin                  drubin@howardandhoward.com

  Gregory K Stern               greg@gregstern.com;
                                steve_horvath@ilnb.uscourts.gov




       {00126470 2}                            3
                Case 16-36589      Doc 70     Filed 10/09/18 Entered 10/09/18 15:57:20                Desc Main
                                               Document     Page 4 of 12
Service List                                BMO HARRIS BANK                                TOYOTA MOTOR CREDIT CORPORATION
Case 16-36589                               ATTN: BRK-180-RC                               14841 Dallas Parkway, Suite 300
                                            770 N WATER ST                                 Dallas, TX 75254-7883
                                            MILWAUKEE, WI 53202-0002


Boyan S Denkov                              American Express                               American Express Bank, FSB
11325 S. Marathon Ln                        PO Box 297879                                  c/o Becket and Lee LLP
Plainfield, IL 60585-6133                   Fort Lauderdale, FL 33329-7879                 PO Box 3001
                                                                                           Malvern PA 19355-0701


BMO Harris Bank                             BMO Harris Bank N.A.                           BMO Harris Bank N.A.
Howard & Howard                             200 S Michigan Ave Ste 1100                    P.O. Box 71951
Attorney attn: Daniel Rubin                 Chicago, IL 60604-2461                         Chicago, IL 60694-1951
200 S Michigan Ave Suite 1100
Chicago IL 60604-2461

Bank of America                             Chase                                          Consumer Financial Services
Nc4-105-03-14                               Attn: Correspondence Dept                      4 Research Dr., Ste 102
PO Box 26012                                Po Box 15298                                   Shelton, CT 06484-6242
Greensboro, NC 27420-6012                   Wilmington, DE 19850-5298

Fleet One                                   GE Transportation Finance                      Kinetic Leasing, Inc.
Greenberg Grant & Richards, Inc.            PO Box 642222                                  3345 39th Street S, Ste 2
PO Box 571811                               Pittsburgh, PA 15264-2222                      Fargo, ND 58104-7539
Houston, TX 77257-1811


Seterus Inc                                 (p)TOYOTA MOTOR CREDIT CORPORATION             Wells Fargo Bank, N.A.
14523 SW Millikan Way St                    PO BOX 8026                                    Small Business Lending Division
Beavertton, OR 97005-2352                   CEDAR RAPIDS IA 52408-8026                     P.O. Box 29482
                                                                                           Phoenix, AZ 85038-9482


Wells Fargo Business Direct                 (p)WELLS FARGO BANK NA
MAC S4101-050                               WELLS FARGO HOME MORTGAGE AMERICAS SERVICING
PO Box 29482                                ATTN BANKRUPTCY DEPT MAC X7801-014
Phoenix, AZ 85038-9482                      3476 STATEVIEW BLVD
                                            FORT MILL SC 29715-7203
Case 16-36589         Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20   Desc Main
                                Document     Page 5 of 12


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


   In re:                                    Chapter 7

   Boyan S. Denkov,                          Bankruptcy No. 16-36589

                           Debtor.           Honorable Pamela S. Hollis

             FACTORLAW’S FIRST AND FINAL APPLICATION FOR
            COMPENSATION AND REIMBURSEMENT OF EXPENSES
       Ariane Holtschlag and the Law Office of William J. Factor, Ltd.
  (collectively “FactorLaw”), counsel for Peter N. Metrou, not individually
  but as the chapter 7 trustee (the “Trustee”) of the bankruptcy estate (the
  “Estate”) of Boyan S. Denkov (the “Debtor”), hereby submits its final
  application (the “Application”) pursuant to 11 U.S.C. §§ 330, 331 and
  507(a)(1) seeking compensation of $20,847.50 for legal services performed
  by FactorLaw during the period of April 4, 2017 through October 9, 2018
  (the “Application Period”) and $183.63 in expenses incurred in
  connection with those services. In support of its Application, FactorLaw
  states as follows:

                                     JURISDICTION

       1.     This Court has jurisdiction over this motion pursuant to 28
  U.S.C. §§ 157 and 1334, and Local Rule 40.3.1(a) of the United States
  District Court for the Northern District of Illinois.

       2.     Venue of the above-captioned case (the “Case”) and of this
  motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.     This matter is a core proceeding within the meaning of 28 U.S.C.
  §§ 157(b)(1) and (b)(2)(A).




       {00126470 2}                            4
Case 16-36589         Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20   Desc Main
                                Document     Page 6 of 12


                                    BACKGROUND

       4.     On November 16, 2016, (the “Petition Date”) the Debtor filed a
  voluntary petition for relief under chapter 7 of title 11, United States Code
  (the “Bankruptcy Code”), thereby initiating the Case.

       5.     Peter N. Metrou was appointed as the interim trustee in the
  Case pursuant 11 U.S.C. § 701 and now serves as the permanent trustee in
  the Case. The Trustee is duly qualified and has all the powers of a trustee
  under, among other provisions, 11 U.S.C. § 704.

       6.     On April 21, 2017, the Court approved the Trustee’s retention of
  FactorLaw retroactive to April 3, 2017 to investigate certain assets of the
  Estate.

       7.     Among the assets of the Estate was: 1) a 2001 Freightliner
  FLD120 and a 2000 Wabash Reefer Trailer (collectively, the “Vehicles”); 2)
  the Debtor’s one-half interest in real estate commonly known as Flat No. 6
  and Garage No. 6 of Residential Building “Krum Bekov” 17, Vidin, Bulgaria
  (the “Bulgarian Property”) as well as the Debtor’s one-third interest in
  real estate commonly known as 640 Beaver Court in Naperville, Illinois
  (The “Naperville Property” and collectively with the Bulgarian Property,
  the “Real Estate”); and 3) the Debtor’s interest in The Steven Kamenoff
  Living Trust (the “Trust”).

       8.     The Debtor and the Trustee came to a settlement agreement
  granted by this Court on June 8, 2018, that allowed the Debtor to pay
  $22,500.00 as a settlement amount and in turn the Trustee released the
  Estate’s interest in the Bulgarian Property and the Naperville Property.

       9.     On November 11, 2017, the Vehicles were sold at auction,
  netting a total of $9,558.20 for the Estate.

       10.    On June 8, 2018, this Court approved a settlement between the
  Trustee and the Debtor wherein the Debtor paid $22,500 in exchange for
  the Trustee’s abandonment of his interest in the Real Estate.



       {00126470 2}                            5
Case 16-36589           Doc 70    Filed 10/09/18 Entered 10/09/18 15:57:20    Desc Main
                                   Document     Page 7 of 12



         11.    On September 21, 2018, after extensive briefing relating to the
  Debtor’s interest in the Trust, this Court approved a settlement between
  the Trustee and the Debtor wherein the Debtor paid $100,000 in exchange
  for the Trustee’s abandonment of his interest in the Trust.

         12.    Both settlements have now been fully consummated and the
  Trustee is preparing to file his final report.

                                      FEE APPLICATION

  I.     Services performed.

         13.    FactorLaw maintains contemporaneous written records of the
  time expended by its professionals.

         14.    Such records for the Case, copies of which are grouped and
  attached hereto as Exhibit 1, set forth in detail: (a) the services rendered
  by FactorLaw (the “Services”) on behalf of the Trustee, (b) the dates upon
  which such Services were rendered; (c) the amount of time spent on the
  Services; and (d) the professionals who performed the Services.

                   1.       Summary of Services by professional.
         15.    FactorLaw spent a total of 67.3 hours at a cost of $20,847.50 in
  connection with this Case during the Application Period.

         16.    A breakdown of the professionals providing Services is as follows:

                                                                  Total
         Professional                Title      Hourly Rate1      Hours      Value

      Ariane Holtschlag          Partner              $325/$350    59.9   $19,457.50

      Danielle Ranallo           Legal Asst.           $75/$100     4.9      $475.00



  1In the ordinary course of FactorLaw’s business and during the Application
  Period, the hourly rates of certain FactorLaw professionals have been
  increased. For each professional, all hourly rates applicable to the
  Application Period are listed herein.

         {00126470 2}                             6
Case 16-36589         Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20          Desc Main
                                Document     Page 8 of 12



                                                                     Total
       Professional               Title           Hourly   Rate1     Hours     Value

   Jeffrey K. Paulsen          Partner                       $350      1.7      $595.00

   William J. Factor           Partner                       $400      0.8      $320.00

                                                           Totals:    67.3 $20,847.50

     A. Itemization of fees by category of Services rendered.
       17.    Case Administration. FactorLaw spent a total of 9.9 hours at
  a cost of $2,152.50 on matters relating to case administration.

       18.    A breakdown of the professionals providing Services in this
  category is as follows:
                                                                     Total
         Professional                     Title     Hourly Rate      Hours      Value

   Ariane Holtschlag              Partner               $325/$350       7.9    $1,952.50

   Danielle Ranallo               Legal Asst.            $75/$100       2.0     $200.00

                                                           Totals:      9.9 $1,737.50

       19.    Asset Disposition. FactorLaw spent a total of 42.7 hours at a
  cost of $13,962.50 on matters relating to liquidation of the Vehicles, the
  Real Estate and the Trust.

       20.    A breakdown of the professionals providing Services in this
  category is as follows:
                                                                     Total
       Professional                Title          Hourly Rate        Hours      Value

   Ariane Holtschlag           Partner                  $325/$350     37.9    $12,832.50

   Danielle Ranallo            Legal Asst.               $75/$100      2.3      $215.00

   Jeffrey K. Paulsen          Partner                       $350      1.7      $595.00

   William J. Factor           Partner                       $400      0.8      $320.00



       {00126470 2}                                 7
Case 16-36589           Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20    Desc Main
                                  Document     Page 9 of 12



                                                                 Total
         Professional               Title       Hourly Rate      Hours      Value

                                                      Totals:     42.7 $13,962.50

         21.    Settlement. FactorLaw spent a total of 14.7 hours at a cost of
  $4,732.50 on matters relating to settlements relating to the Real Estate
  and the Trust.

         22.    A breakdown of the professionals providing Services in this
  category is as follows:
                                                                  Total
          Professional                Title      Hourly Rate      Hours     Value

   Ariane Holtschlag              Partner            $325/$350     14.1   $4,672.50

   Danielle Ranallo               Legal Asst.         $75/$100      0.6      $60.00

                                                       Totals:      5.5 $4,732.50

  II.    Expenses

         23.    FactorLaw incurred $183.63 in actual and necessary expenses
  related to this Case. A copy of the expense record is attached hereto as
  Exhibit 2.

          24.      FactorLaw does not bill its clients or seek compensation in
  this Application for its overhead expenses. The expenses listed above are
  actual out of pocket costs advanced by FactorLaw.

  III.   FactorLaw’s retention was appropriate through the Application
         Period

          25.      During the Application Period, no agreement or
  understanding exists between FactorLaw and any other person for the
  sharing of compensation received or to be received in connection with this
  Case.




         {00126470 2}                            8
Case 16-36589         Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20   Desc Main
                                Document     Page 10 of 12



         26.     No compensation has been promised to FactorLaw other than
  as disclosed or approved by this Court. FactorLaw certifies that there is no
  agreement between the firm and any other party regarding the sharing of
  fees except with the firm’s partners, nor has the firm discussed or
  negotiated the amount of its fees with any party except the Trustee.

         27.     Finally, FactorLaw represents that it is and was through the
  Application Period a disinterested party and does not hold any relationship
  adverse to the Estate.

                          BASIS FOR THE REQUESTED RELIEF
         28.      Under Section 330(a)(1)(A), the Court may award a
  professional person “reasonable compensation for actual, necessary services
  rendered[.]” 11 U.S.C. § 330(a)(1)(A). Section 330(a) further provides:
        In determining the amount of reasonable compensation to be
        awarded, the court shall consider the nature, the extent, and
        the value of such services, taking into account all relevant
        factors, including—(A) the time spent on such services; (B) the
        rates charged for such services; (C) whether the services were
        necessary to the administration of, or beneficial at the time at
        which the service was rendered toward the completion of, a case
        under [the Bankruptcy Code]; (D) whether the services were
        performed within a reasonable amount of time commensurate
        with the complexity, importance, and nature of the problem,
        issue, or task addressed; and (E) whether the compensation is
        reasonable, based on the customary compensation charged by
        comparably skilled practitioners in cases other than cases
        under this title.

  Id. § 330(a)(3).
         29.     In determining the “extent and value of compensation,” the
  Seventh Circuit endorses the “‘lodestar’ approach—multiplying the number
  of actual and necessary hours reasonably expended by a reasonable hourly
  rate[.]” In re Wildman, 72 B.R. 700, 712 (Bankr. N.D. Ill. 1987)
  (Schmetterer, J.); accord In re UNR Indus., 986 F.2d 207, 210-11 (7th Cir.
  1993) (lodestar approach provides fair compensation under Section 330); see
  also City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (“The ‘lodestar’


       {00126470 2}                            9
Case 16-36589         Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20    Desc Main
                                Document     Page 11 of 12



  figure has, as its name suggests, become the guiding light of our fee-
  shifting jurisprudence. We have established a ‘strong presumption’ that the
  lodestar represents the ‘reasonable’ fee[.]”).

           30.   The Seventh Circuit has mandated that an “attorney’s actual
  billing rate … is considered to be the presumptive market rate.” Small, 264
  F.3d at 707. Moreover, “[t]he lawyer’s regular rate is strongly presumed to
  be the market rate for his or his services.” Moriarty v. Svec, 233 F.3d 955,
  965 (7th Cir. 2000) (emphasis added), cert. denied, 532 U.S. 1066 (2001).

           31.   Additionally, under generally accepted standards, if the
  services of an attorney employed under Section 327 are reasonably likely to
  benefit the estate, they should be compensable. See Andrews & Kurth LLP
  v. Family Snacks, Inc. (In re Pro-Snax Distributors, Inc.),157 F.3d 414, 421
  (5th Cir. 1998); In re Ames Dep’t Stores, Inc., 76 F.3d 66, 71 (2d Cir. 1996);
  2 Lawrence P. King, Collier on Bankruptcy ¶ 330.04 at 330-43 (15th ed.
  rev. 1999); cf. 11 U.S.C. § 330(a)(4)(A)(ii)(I). In this same context,
  “[n]ecessary services are those that aid the professional’s client in fulfilling
  its duties under the Code.” In re Ben Franklin Retail Store, Inc., 227 B.R.
  268, 270 (Bankr. N.D. Ill. 1998) (Barliant, J.).

       The average hourly billing rate for the professionals who performed
  the Services—that is, the “lodestar” rate— is $309.77. This average rate is
  fair and reasonable in light of the services provided and the experience of
  FactorLaw’s professionals. Moreover, the compensation requested by the
  FactorLaw is reasonable based upon the customary compensation charged
  by comparably skilled practitioners in either non-bankruptcy or bankruptcy
  cases.

       WHEREFORE, FactorLaw respectfully requests that this Court
  enter an Order:
     A. Allowing FactorLaw compensation for actual, necessary legal
           services in the amount of $20,847.50;




       {00126470 2}                            10
Case 16-36589        Doc 70   Filed 10/09/18 Entered 10/09/18 15:57:20   Desc Main
                               Document     Page 12 of 12


     B. Authorizing reimbursement of FactorLaw for actual and necessary
        expenses in the amount of $183.63;
     C. Authorizing the Trustee to pay FactorLaw the allowed compensation
        and reimbursement of expenses up to a total amount of $21,031.13;
        and
     D. Granting such other relief as the Court deems just and equitable.


  Dated: October 9, 2018                     FactorLaw

                                             By: /s/ Ariane Holtschlag
                                             One of Its attorneys

  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




      {00126470 2}                            11
